            Case 5:07-cr-40124-JAR Document 175 Filed 07/23/21 Page 1 of 10




                              IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF KANSAS

 UNITED STATES OF AMERICA,

                 Plaintiff,

                 v.                                        Case No. 5:07-CR-40124-JAR

 LENARD CHAUNCY DIXON,

                 Defendant.


                                   MEMORANDUM AND ORDER

        This case comes before the Court on Defendant Lenard Dixon’s “Motion Under FRCrP

52(B) Plain Error” (Doc. 174). For the reasons stated below, the Court construes Defendant’s

motion as an unauthorized second or successive motion under 28 U.S.C. § 2255 and dismisses

for lack of jurisdiction.

I.      Procedural Background

        In 2009, Defendant pled guilty to five counts of Hobbs Act robbery, in violation of 18

U.S.C. § 1951, and one count of being a felon in possession of a firearm, in violation of 18

U.S.C. § 922(g).1 In his Plea Agreement, Defendant acknowledged that his sentence would not

be less than ten years and not more than 110 years if the Court accepted it.2 The Court varied

upward from the sentencing guideline range of 121 and 151 months and imposed a sentence of

420 months’ imprisonment.3 This upward variance was based on Defendant’s use of a weapon

during the crime, his serious criminal history, and his violent propensities. The Court also noted

the profound impact of the robberies on the victims. Defendant filed a direct appeal with the


        1
            Doc. 98.
        2
            Id. at ¶ 3.
        3
            Doc. 122.
           Case 5:07-cr-40124-JAR Document 175 Filed 07/23/21 Page 2 of 10




Tenth Circuit Court of Appeals, which enforced the appeal waiver in Defendant’s Plea

Agreement and dismissed his direct appeal.4

       In 2011, Defendant filed his first § 2255 motion, where he claimed prosecutorial

misconduct and asserted two ineffective assistance of counsel claims.5 The Court denied relief

and a certificate of appealability (“COA”) in 2012.6 Defendant then filed a purported motion for

relief from judgment under Fed. R. Civ. P. 60(b) and sought review under Fed. R. Crim. P. 52(b).

The Court denied his Rule 60(b) and 52(b) motion for lack of jurisdiction as an unauthorized or

second § 2255 motion in 2016.7

       Later in 2016, Defendant filed a motion for authorization to file a second or successive

§ 2255 motion. He argued that he was entitled to challenge his sentence based on the new rule of

constitutional law announced in Johnson v. United States,8 wherein the Supreme Court held that

imposing an increased sentence under the residual clause of the Armed Career Criminal Act

(“ACCA”) violates the Constitution’s guarantee of due process. However, the Tenth Circuit

denied authorization because he did not receive an increased sentence under the ACCA.9 Thus,

Defendant failed to make a prima facie showing that he was entitled to authorization based on

Johnson.

       Again in 2020, Defendant sought authorization to file a second or successive § 2255

motion to challenge his sentence. This time, Defendant argued that he was entitled to relief

based on the holding in United States v. Davis that the residual clause in the definition of “crime


       4
           United States v. Dixon, 379 F. App’x 752, 754 (10th Cir. 2010) (unpublished) (per curiam).
       5
           Doc. 142.
       6
           Doc. 155.
       7
           Doc. 162.
       8
           135 S. Ct. 2551, 2553 (2015).
       9
           Doc. 164 at 2.




                                                         2
         Case 5:07-cr-40124-JAR Document 175 Filed 07/23/21 Page 3 of 10




of violence” for convictions under 18 U.S.C. § 924(c) was unconstitutionally vague.10

Defendant again was denied authorization because he failed to make a prima facie showing that

he is entitled to authorization based on the new rule of law announced in Davis because he was

not convicted and sentenced under § 924(c).11 Additionally, Defendant was denied authorization

because he failed to demonstrate that his proposed § 2255 motion relies on the new rule of law

announced in Davis.12 The Tenth Circuit ruled that this denial of authorization “shall not be

appealable and shall not be the subject of a petition for rehearing or for a writ of certiorari” based

on 28 U.S.C. § 2244(b)(3)(E).13 Undeterred, Defendant filed the instant motion seeking relief

from his conviction and sentence.

II.    Legal Standards

       Defendant appears pro se; thus, his pleadings are to be construed liberally.14 However, it

is not “the proper function of the district court to assume the role of advocate for the pro se

litigant.”15 The Court analyzes Defendant’s motion under the following applicable standards.

       A.          Rule 52(b)

       Defendant seeks relief under his Fed. R. Crim. P. 52(b) motion for plain error. Rule

52(b) provides that “plain error that affects substantial rights may be considered even though it

was not brought to the court’s attention.” The Supreme Court established three conditions that

must be met before a court may consider exercising its discretion to correct an error.16 These



       10
            139 S. Ct. 2319, 2336 (2019).
       11
            Doc. 173 at 3.
       12
            Id.
       13
            Id. at 4.
       14
            Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).
       15
            Id.
       16
            Rosales-Mireles v. United States, 138 S. Ct. 1897, 1904 (2018).




                                                         3
         Case 5:07-cr-40124-JAR Document 175 Filed 07/23/21 Page 4 of 10




conditions are that the error must not have been intentionally relinquished or abandoned, it must

be plain (i.e. clear or obvious), and it must have affected the defendant’s substantial rights.17 To

demonstrate that the error affected the defendant’s substantial rights, the defendant ordinarily

must show a reasonable probability that, but for the error, the outcome of the proceeding would

have been different.18 After meeting all three conditions, the Tenth Circuit can use its discretion

to correct the error if it finds that it “seriously affects the fairness, integrity, or public reputation

of judicial proceedings.”19 However, Rule 52(b) is permissive, not mandatory.20 The Tenth

Circuit has authority to order correction, but it is not required to do so.21

        B.          Second or Successive § 2255 Motion

        Before analyzing the substance of Defendant’s Rule 52(b) motion, this Court must

consider if it is merely a second or successive § 2255 motion. Second or successive habeas

corpus motions are subject to additional restrictions under the provisions of the Antiterrorism

and Effective Death Penalty Act (“AEDPA”), codified at 28 U.S.C. § 2244(b).22 Such a motion

requires prior authorization by the appropriate circuit court demonstrating that it meets certain

stringent criteria.23 Without the requisite authorization, the district court must determine whether

it is in the interest of justice to transfer it to the Tenth Circuit under 28 U.S.C. § 1631 or whether

to dismiss the motion for lack of jurisdiction.24 The Tenth Circuit has counseled that “[w]here




        17
             Id.
        18
             Id. at 1905.
        19
             Id.
        20
             United States v. Olano, 507 U.S. 725, 736 (1993).
        21
             Id.
        22
             Gonzalez v. Crosby, 545 U.S. 524, 526 (2005).
        23
             Id. at 528.
        24
             In re Cline, 531 F.3d 1248, 1252 (10th Cir. 2008).




                                                           4
         Case 5:07-cr-40124-JAR Document 175 Filed 07/23/21 Page 5 of 10




there is no risk that a meritorious successive claim will be lost absent a § 1631 transfer, a district

court does not abuse its discretion if it concludes that it is not in the interest of justice to transfer

the matter to this court for authorization.”25

        The phrase “in the interest of justice” has been interpreted as giving the district court

discretion to decide whether to transfer or dismiss an action. Factors considered in deciding

whether a transfer is in the interest of justice include whether the claims would have been time

barred if filed anew in the proper forum, whether the claims alleged are likely to have merit, and

whether the claims were filed in good faith or if, on the other hand, it was clear at the time of

filing that the court lacked the requisite jurisdiction.26 A prisoner who wishes to file a successive

§ 2255 motion has the burden of showing that he satisfies one of two conditions: either (1) the

existence of newly discovered evidence that, if proved and viewed in light of the evidence as a

whole, would be sufficient to establish by clear and convincing evidence that no reasonable fact

finder would have found the movant guilty of the offense; or (2) the existence of a new rule of

constitutional law, made retroactive on collateral review by the Supreme Court that was

previously unavailable.27 Finally, the one-year statute of limitations begins to run on successive

§ 2255 motions from the date on which the facts supporting the claims presented could have

been discovered through the exercise of due diligence.28

        The Supreme Court provided guidance as to the relationship between Rule 60(b) and

second or successive motions filed under 28 U.S.C. § 2244(b) in Gonzalez v. Crosby.29 Courts in



        25
             Id.
        26
             Id. (citing Trujillo v. Williams, 465 F.3d 1210, 1233 n.16 (10th Cir. 2006)).
        27
             United States v. Harper, 545 F.3d 1230, 1232 n.12 (10th Cir. 2006).
        28
             28 U.S.C. § 2255(f).
        29
             545 U.S. 524, 528 (2005).




                                                            5
        Case 5:07-cr-40124-JAR Document 175 Filed 07/23/21 Page 6 of 10




nearly every circuit have extended the logic of Gonzalez past its specific procedural posture.30

The Tenth Circuit applied the logic of Gonzalez to § 2255 motions, holding that

                   a 60(b) motion is a second or successive petition if it in substance
                   or effect asserts or reasserts a federal basis for relief from the
                   petition’s underlying conviction. Conversely, it is a ‘true’ 60(b)
                   motion if it either (1) challenges only a procedural ruling of the
                   habeas court which precluded the merits determination of the
                   habeas application, or (2) challenges a defect in the integrity of the
                   federal habeas proceeding, providing that such a challenge does
                   not itself lead inextricably to a merits based attack on the
                   disposition of a prior habeas petition.31

The Tenth Circuit further held that

                   [i]f the district court concludes that the motion is a true 60(b)
                   motion, it should rule on it as it would any other Rule 60(b)
                   motion. If, however, the district court concludes that the motion is
                   actually a second of successive petition, it should refer the matter
                   to his court for authorization under § 2244(b)(3).32

       Some circuits have extended applications of Gonzalez to include Rule 52(b), 59(a), and

59(e) based on the concern identified in Gonzalez that petitioners may use post-judgment

motions to make an end-run around AEDPA’s exacting procedural requirements because this

concern is not exclusive to the Rule 60(b) context.33 Accordingly, the answer to the successive

motion inquiry depends on the actual substance of the post-substance motion rather than its

technical title.34 For example, this Court previously applied similar logic in this case by holding

that Defendant’s prior Rule 52(b) request failed to meet the requirements of a true Rule 60(b)

motion.35


       30
            United States v. Patton, 750 F. App’x 259 (5th Cir. 2018).
       31
            Spitznas v. Boone, 464 F.3d 1213, 1216 (10th Cir. 2006) (internal citations omitted).
       32
            Id. at 1217.
       33
            Patton, 750 F. App’x at 263 (citing cases).
       34
            Id.
       35
            Doc. 162.




                                                          6
        Case 5:07-cr-40124-JAR Document 175 Filed 07/23/21 Page 7 of 10




III.   Analysis

       Defendant’s post-judgment motion is based on the alleged “plain error” of this Court in

abusing its discretion and committing procedural error by enhancing Defendant’s sentence for

dismissed and uncharged conduct, not reading “ambiguous terms” in his Plea Agreement in favor

of him, and “failing to conduct a proper analysis of the factors relevant to the decision to impose

a sentence under the Chapter 5 enhancements.”36 His motion is also based on an ineffective

assistance of counsel claim alleging the “plain error” of counsel failing to object to “an improper

application of the sentencing guidelines in the pre-sentencing report” in addition to counsel

purportedly being “objectively unreasonable at sentencing.”37 Defendant’s motion concludes

that his sentence is unconstitutional and a manifest miscarriage of justice. He asserts that his

guilty plea must be held to be void, and he seeks relief that “restores him to the stage he was at

prior to accepting said plea.”38 Defendant’s argument fails for several reasons.

       First, because Defendant’s Rule 52(b) motion attempts to assert additional federal basis

for relief from his underlying conviction and seeks to move the Court to correct his sentence

based on an alleged violation of the Constitution and United States laws, it is an unauthorized,

successive § 2255 petition under Gonzalez and its subsequent caselaw. Defendant reasserts a

federal basis for relief from his underlying conviction and attacks this Court’s merits

determination that an upward departure from sentencing guidelines was justified based on the

Plea Agreement and other weighty factors.

       Second, Defendant fails to meet the requirements of a true Rule 60(b) motion because the

claims he asserts do not fall within the scope of a true Rule 60(b) motion. Instead, Defendant


       36
            Doc. 174 at 7–9.
       37
            Id. at 24.
       38
            Id. at 29.




                                                 7
         Case 5:07-cr-40124-JAR Document 175 Filed 07/23/21 Page 8 of 10




challenges the basis of his sentencing on several grounds, as well as his counsel’s failure to

object. These challenges asserted by Defendant do not challenge a procedural ruling of the

habeas court that precluded the merits determination of the habeas application, nor do they

challenge a defect in the integrity of the federal habeas proceeding. Rather, Defendant’s plain

error arguments regarding abuse of discretion and ineffective assistance of counsel are centered

around the length of his sentence. According to Defendant’s Plea Agreement, he is barred from

bringing any collateral attack on his sentence.39 His arguments for plain error effectively rehash

arguments made in previous motions, i.e., unlawful sentence, sentence that violates terms of the

Plea Agreement, and ineffective assistance of counsel. Accordingly, the Court treats

Defendant’s motion as a second or successive petition for relief under § 2255.

       Finally, the Court finds that Defendant’s current motion fails to meet authorization

standards for a second or successive petition for relief under § 2255. The record does not show

that Defendant applied for or received authorization from the Tenth Circuit for a second or

successive § 2255 motion on these grounds. Because Defendant’s motion is without

authorization, the Court must determine whether it is in the interest of justice to transfer it to the

Tenth Circuit or dismiss it for lack of jurisdiction.

       Nothing in Defendant’s pending arguments shows that it would be in the interest of

justice to transfer this matter to the Tenth Circuit for authorization. Defendant does not address

or make mention of the existence of newly discovered evidence, nor do Defendant’s arguments

show a new rule of constitutional law, made retroactive to cases on collateral review by the

Supreme Court, that was previously unavailable. Instead, Defendant relies on canons of

statutory interpretation and caselaw available at the time of his sentencing in support of his


       39
            See United States v. Dixon, 379 F. App’x 752, 754 (10th Cir. 2010) (unpublished) (per curiam).




                                                         8
            Case 5:07-cr-40124-JAR Document 175 Filed 07/23/21 Page 9 of 10




arguments. Again, Defendant’s arguments for “plain error” reiterate similar ideas to arguments

already considered and dismissed by this Court and the Tenth Circuit. Thus, Defendant fails to

meet his burden of satisfying one of the conditions that allows a second of successive petition for

relief under § 2255. Accordingly, the Court dismisses Defendant’s motion for lack of

jurisdiction.

IV.        Certificate of Appealability

           Effective December 1, 2009, Rule 11 of the Rules Governing Section 2255 Proceedings

requires the Court to grant or deny a COA when making a ruling adverse to the petitioner. “A

[COA] may issue . . . only if the applicant has made a substantial showing of the denial of a

constitutional right.”40 A petitioner may satisfy his burden only if “reasonable jurists would find

the district court’s assessment of the constitutional claims debatable or wrong.”41 A petitioner is

not required to demonstrate that his appeal will succeed to be entitled to a COA. He must,

however, “prove something more than the absence of frivolity or the existence of mere good

faith.”42 “This threshold inquiry does not require full consideration of the factual or legal bases

adduced in support of the claims. In fact, the statute forbids it.”43 For the reasons detailed in this

Memorandum and Order, Defendant has not made a substantial showing of the denial of a

constitutional right, and the Court denies a COA as to its ruling dismissing Defendant’s “Motion

Under FRCP 52(B) Plain Error” construed as an unauthorized second or successive § 2255

motion.




           40
                28 U.S.C. § 2253(c)(2).
           41
                Saiz v. Ortiz, 393 F.3d 1166, 1171 n.3 (10th Cir. 2004) (quoting Tennard v. Dretke, 524 U.S. 274, 282
(2004)).
           42
                Miller-El v. Cockrell, 537 U.S. 322, 338 (2003).
           43
                Id. at 336; see also United States v. Silva, 430 F.3d 1096, 1100 (10th Cir. 2005).




                                                               9
       Case 5:07-cr-40124-JAR Document 175 Filed 07/23/21 Page 10 of 10




       IT IS THEREFORE ORDERED BY THE COURT that Defendant Lenard Dixon’s

“Motion Under FRCrP 52(B) Plain Error” (Doc. 174) is construed as an unauthorized second or

successive § 2255 motion and dismissed without prejudice.

       IT IS SO ORDERED.

       Dated: July 23, 2021

                                               S/ Julie A. Robinson
                                               JULIE A. ROBINSON
                                               CHIEF UNITED STATES DISTRICT JUDGE




                                             10
